TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-16-00516-CV
                                       NO. 03-16-00517-CV



                                    Han Jin Huang, Appellant

                                                 v.

   Nancy Hohengarten; Austin Oaks Hospital; JW Marriott; Randall Wayne Slagle, Jr.;
       Shonna Castillo; Central Health, and Heart of Texas Pizza, L.P., Appellees


             FROM THE COUNTY COURT AT LAW NO. 2 OF TRAVIS COUNTY,
           NO. C-1-CV-16-002563, HONORABLE TODD T. WONG, JUDGE PRESIDING



                              MEMORANDUM OPINION


                 On October 18, 2016, this Court notified appellant that the clerk’s record in the

above-referenced trial-court cause was overdue and that the Court had received notice from the

county clerk’s office that appellant had neither paid, nor made arrangements to pay, for the clerk’s

record.1 This Court requested that appellant make arrangements for the record and submit a status

report regarding this appeal on or before October 28, 2016. The Court further informed appellant

that failure to comply may result in the dismissal of these appeals for want of prosecution.2 As of

this date, the Court has received no response from appellant. Moreover, the county clerk’s office

has now informed the Court that, as of February 24, 2017, its attempts to collect payment for



       1
           Nor has appellant preserved any claim of indigency.
       2
            See Tex. R. App. P. 37.3(b).
the clerk’s record have been unsuccessful. Accordingly, we dismiss these appeals for want

of prosecution.3



                                                  ____________________________________
                                                  Bob Pemberton, Justice
Before Justices Puryear, Pemberton, and Goodwin

Dismissed for Want of Prosecution

Filed: March 3, 2017




       3
           See Tex. R. App. P. 42.3(b).


                                            2